PER Cueiam.
The only question raised by the-appeal is the sufficiency of the evidence to make out a case for the jury. While the quantity of liquor found in the defendant’s apartment was not sufficient to make out a prima facie case she had it for sale; nevertheless, the varieties of the beverage available in the apartment, evidence that a number of different bottles had been opened and the contents partially consumed, the time of the night and the number of persons present, the number of two-ounce glasses, together with other facts and circumstances, taken together constitute sufficient evidence to sustain the jury’s finding.
Ño Error.